DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	The MFI framework in the claims is described as “comprising Si and O”, but does not exclude Al except for the claims that do (for example Claim 2).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, lines 1, 5, 7, 10, 16, 18, 20, 24, Claim 3, line 3, Claim 5, lines 3, 7, 8, Claim 6, line 5, Claim 7, line 3, Claim 9, line 5, Claim 10, line 1, Claim 11, line 1, Claim 12, line 1, 3, Claim 13, line 1, Claim 14, line 1, Claim 15, line 2 and Claim 16 last line all recite the word “zeolitic”, but this is unclear because it is unclear how similar to zeolites they are or if they are zeolites or not.  It is recommended that the word “zeolitic” be changed to “zeolite”.

	Claim 1, line 8, 16, 18, Claim 3, line 3, Claim 5, line 9 and Claim 7, line 3 recite “the zeolitic material having framework type MFI”, but should say “a zeolite material comprising Ti having framework type MFI” as described in Claim 1, lines 5-6.  Otherwise the other features lack antecedent basis.  It is also recommended that the word “material” can be struck-out of this description in the claim. 

	Claim 5, line 8 describes “the seed material”, which lacks antecedent basis.

	Claim 5, lines 6-9 describes a ratio of Si in the product CHA and in the MFI starter, but does not describe an actual ratio.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 1935651) and in view of Xie (US Pub.: 2016/0145111) and Gaffney (US Pat.: 5026532) and in view of Cao (CN 108502899) and in view of Elomari (US Pub.: 2015/0132216).
As to Claims 1, 4, 5 and 7, He describes a method for preparing a titanium-containing molecular sieve (title) that involves using a TI-containing sieve, such as TS-1 to make another sieve, such as a CHA sieve (abstract).  The process involves using a templating agent, such as TPAOH, then adding the components of the sieve (abstract). TS-1 has an MFI-framework.
As to the framework structure directing agent being a CHA-framework-type, He describes use of TPAOH.
Gaffney describes a process for the preparation of CHA (title).  The formation slurry in Gaffney includes silica, alumina a structure directing agent and water (col. 6, lines 4-6).  The water content relative to the SiO2 content in the slurry to make the sieve can be in a ratio of 4-22: 50-1000 (col. 6, lines 4-7).  This overlaps the claimed feature that H20: SiO2 is 30 or greater.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in an amount of water: SiO2 in the slurry to be from 5-50, as taught by Gaffney for use with the process for making chabazite in He because this ratio is expected to produce a chabazite sieve.
As to the water content from a pre-synthesizing mixture (step ii), Cao teaches that the zeolite-making slurry can be pre-crystallized prior to crystallizing (abstract, step B) and that the first pre-crystallization occurs at a temperature of 120-150 degrees C for 0.5 to 6 hrs (see Description).  The pre-crystallization step is followed by a crystallization step (abstract) to form the solid product (abstract).
	As to removing water, although Cao does not specifically state that water is removed to a level where the ratio of water: SiO2 is at most 25:1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that water will evaporate at a temperature of 120-150 degrees C and depending on how long the user decides to heat the slurry (from 0.5 to 6 hrs, as outlined by Cao), the ratio of water:SiO2 will vary.
`	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a pre-crystallization step prior to crystallizing, as taught by Cao for use with He and Gaffney because pre-crystallizing the slurry prior to crystallizing is known to effectively form a CHA-type product.
	As to the water content in the pre-crystallizing step, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a water:SiO2 ratio is a results effective variable based on the length of heat applied to the SiO2 and water-containing slurry in the pre-crystallization step.
	As to the conditions for hydrothermally crystallizing the zeolite, Cao teaches that the hydrothermal crystallizing conditions may be performed by heating the slurry at a temperature of 160-220 degrees C (abstract).
Elomari describe a method of making a CHA-type sieve (title) using a structure-directing agent (abstract).  The mixture includes silica, alumina and water (table 1).  The water to SiO2 ratio may range from 5-50 (Table 1).  As to the method of making, Elomari explains that the mixture may be heated and hydrothermally crystallized under pressure (para. 38).  Elomari explains that the pressure used may be autogenous pressure (para. 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ autogenous pressure during hydrothermal crystallization of the sieve, as taught by Elomari for use with the method of making a CHA in He, Xie, Gaffney and Cao because crystallizing a CHA-type sieve under autogenous pressure would produce known expected results of making the same product.

	As to Claim 6, He teaches that the reaction slurry only contains SDA, water, silicon (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reaction slurry would contain just the compounds listed because a user would expect that just the compounds listed would be included in the mixture.

As to Claim 8, Cao teaches that the zeolite-making slurry can be pre-crystallized prior to crystallizing (abstract, step B) and that the first pre-crystallization occurs at a temperature of 120-150 degrees C for 0.5 to 6 hrs (see Description).  The pre-crystallization step is followed by a crystallization step (abstract) to form the solid product (abstract).  (see obviousness statement above and incorporated here by reference).

	Claim 9, Elomari teaches that the product is cooled and then filtered (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool and then filter the zeolite product of He, Xie, Gaffney and Cao because Elomari explains that this is an effective way to isolate the zeolite product.

Claims 10, 11, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitsuka (US Pub.: 2015/0152024).
	 Although Iitsuka does not teach all the process steps as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Iitsuka meets the requirements of the claimed product, Iitsuka clearly meets the requirements of the present claim.
	Iitsuka describes use of a metallosilicate (para. 63) where the metal in the metallosilicate is Ti (para. 63).  The metallosilicate may have a chabazite framework (para. 63).  
	As to the 95-100% features of Claims 10 and 11, although Iitsuka does not state that the metallosilicate (above) contains 95-100% of titanium and silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metallosilicate would contain just metals and silicate because a user would expect a metallosilicate to contain just these compounds.

	As to Claims 13 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same spectral peaks.

	As to Claims 15 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same compound can be used for the same method, particularly, as a catalyst. 

 Allowable Subject Matter
Claims 2, 3, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 3 recites that the MFI mostly does not contain Al. 

Allowable Subject Matter
Claims 2, 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: He (CN 1935651) does not describe using one of the SDAs listed in Claim 2 and the combination with the other features of Claim 1 is not obvious over the prior art.

Claim 3 says that the zeolite with the MFI structure “consists of” Si, TI, O and H and therefore excludes Al.  This is not obvious in the prior art.

Claim 12 describes a rhombohedra structure whose longest edge is in the range of 1-20 micrometers.  This Is not obvious from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 22, 2022